Citation Nr: 1549377	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  15-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety and depression.

2.  Entitlement to a higher rating in excess of 10 percent for service-connected cervical fusion, during the period from April 1, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Y. Morgan, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Nashville, Tennessee dated in March 2014, September 2014 and January 2015.

Historically, in a December 2011 rating decision, the RO denied service connection for PTSD, adjustment disorder with anxiety and mood disorder, and a cervical spine disability.  Although the Veteran perfected an appeal of this decision, these issues are no longer in appellate status as service connection has since been granted for these disabilities.

In a March 2014 rating decision, the RO denied entitlement to a TDIU.  In a September 2014 rating decision, the RO granted a higher 40 percent rating for a service-connected lumbosacral spine disability, and denied entitlement to a TDIU.  The Veteran perfected an appeal for a TDIU, but did not appeal the rating assigned for the lumbosacral spine disability.

In a January 2015 rating decision, the RO granted service connection and a 30 percent rating for acquired psychiatric disorder, including PTSD and adjustment disorder with anxiety and depression, and granted service connection for a cervical spine disability (characterized as cervical fusion).  The RO assigned an initial temporary 100 percent rating for the cervical spine disability, with a 10 percent rating effective April 1, 2011.  The Veteran perfected an appeal for higher ratings for these disabilities.

A videoconference hearing was held in July 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for the cervical spine disability during the period from April 1, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 4, 2014, the Veteran's acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Resolving all doubt in the Veteran's favor, during the period from December 4, 2014, the Veteran's service-connected acquired psychiatric disorder more closely approximates symptomatology productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2014, the criteria are not met for a disability rating higher than 30 percent for an acquired psychiatric disorder. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.21, 4.126, 4.130, Diagnostic Codes 9400, 9411, 9435, 9440 (2015).

2.  During the period from December 4, 2014, the criteria for a schedular rating of 50 percent, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9411, 9435, 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with pre-adjudication notice by letters dated in January 2011, May 2011, and August 2011 regarding her initial claim of service connection for a psychiatric disorder.  With respect to the claim for a higher initial rating for the service-connected psychiatric disorder, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

She has received all required VCAA notice concerning this claim.  Moreover, she has not alleged any prejudicial error in the content or timing of the VCAA notice she received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), she, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of her claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records and records from the Social Security Administration (SSA), and arranged for VA compensation examinations and medical opinions as to the severity of her psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With respect to the claim for a higher rating for a psychiatric disorder, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in December 2014.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected psychiatric disorder to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate her psychiatric disorder.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2015 Board hearing.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran contends that her service-connected psychiatric disorder is more disabling than currently evaluated.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's service-connected psychiatric disorder (acquired psychiatric disorder to include PTSD and adjustment disorder with anxiety and depression) as 30 percent disabling under Diagnostic Codes 9440-9411, from December 29, 2010, i.e., throughout the rating period on appeal.

Although PTSD, chronic adjustment disorder, generalized anxiety disorder and depressive disorder are rated under different Diagnostic Codes, each of these disorders is evaluated under the same rating criteria found in the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  See Diagnostic Codes 9411 (PTSD), 9440 (chronic adjustment disorder), 9400 (generalized anxiety disorder), 9433 (persistent depressive disorder (dysthymia), 9434 (major depressive disorder), and 9435 (unspecified depressive disorder).

The Board will rate all of the Veteran's symptoms from her service-connected psychiatric disorders together, as rating each psychiatric disorder separately would violate the rule against pyramiding.  See Esteban, supra; 38 C.F.R. § 4.14.  
The Board finds that the evidence does not reflect that she has separate and distinct manifestations from each psychiatric disorder.  See report of December 2014 VA examination.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).    A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether she has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2015).  The DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  

While the Rating Schedule indicates the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In correspondence dated in February 2011, the Veteran said she was not claiming service connection for depression and anxiety, but might decide to file a claim of secondary service connection in the future.

On VA mental disorders examination in March 2011, the examiner noted that approximately 90 minutes into the examination, the Veteran told him that she had withdrawn her claim for service connection for depression and anxiety secondary to chronic low back strain.  Thus, a complete medical opinion was not provided.  Nonetheless, he conducted an examination.   The Veteran stated that she injured her back in service when she fell five feet from a B-52 to the tarmac, falling backwards as the ropes that were usually present to grasp had been removed.  She reported that she was sexually assaulted on the night of the back injury after returning to her hotel from the emergency department.  Currently, she had two good girlfriends, and she and her children did things with them and their children.  She had been married to her third husband for the past 17 years, and had three children.  She said that in the summer, everyone came to their house because they own a pool.  She stated that she gardened, swam, walked to tennis courts, watched movies on family Friday night, and played games on Saturday night.  She denied any suicide attempts or history of violence.  She denied substance use, and denied problems with alcohol.  She provided the examiner with a written statement regarding MST.  

On examination, speech was unremarkable, attitude was cooperative, affect was normal, mood was good, attention was intact, and she was oriented to person, place and time.  Thought process and content were unremarkable, and there were no delusions or hallucinations.  With regard to judgment and insight, the examiner indicated that she understood the outcome of behavior, and understood that she had a problem.  She had no sleep impairment.  She had no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and no episodes of violence.  Impulse control was good, and she could maintain minimum personal hygiene.  Remote, recent, and immediate memory were normal.  She reported that she had been taking psychiatric medication for several years and it had been working well.  She was a paralegal, and had held her current job for 5 to 10 years.  She lost time from work due to cervical spine surgery.  No Axis I diagnosis was indicated, and the current GAF was 75.  The examiner said he was unable to diagnose either depression or anxiety secondary to chronic low back strain as requested by the RO, as the Veteran stated that she had confirmed her withdrawal of these claims, and moreover, he did not perceive any symptoms of such.  He noted that although panic disorder was reportedly the reason she was taking sertraline and buspirone, the Veteran said she had not had an episode in years, as it was well-controlled with these medications.  The examiner indicated that he found no current psychiatric disorders, and the Veteran had reported panic disorder in the past with no current symptoms.

In May 2011, the Veteran filed a claim for PTSD due to military sexual trauma (MST).

On VA examination in November 2011, the examiner diagnosed adjustment disorder with mixed anxiety and mood, and did not diagnose any other current psychiatric disorder.  The GAF was 65.  The examiner opined that although a mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.   The examiner noted that the Veteran's reported depressive and anxiety symptoms appeared to relate to cervical spine concerns.

During the examination, the Veteran reported good ongoing relationships with her husband and children, and spent most of her free time with them.  She also said she had a good friend who was also a Veteran.  She spent her leisure time with her kids, going to the pool with her children, reading, and gardening.  She returned to work in April 2011 after cervical neck surgery and was averaging 20 hours of work per week, and she planned to increase her hours in the future with better pain management.  The examiner noted that a September 2011 treatment record showed that she was diagnosed with depressive disorder not otherwise specified (NOS), and panic disorder without agoraphobia, with a GAF of 65.  She took medication but did not receive therapy.  

On current examination, the examiner indicated that she had symptoms of depressed mood and anxiety due to her current psychiatric disorder.  The Veteran said her anxiety was related to her fear of pain, and fear that the cervical neck surgery left her vulnerable.  The examiner indicated that at the time of the examination, her mood appeared euthymic and affect was normal, and that episodes of increased anxiety about possibly being without her pain medication did not meet the full criteria for panic episodes.  The Veteran reported that she effectively used "self talk" to manage episodes and they resolved within ten minutes.

On examination, she was oriented to person, place, time and situation, was cooperative, eye contact was within normal limits, and mood appeared generally euthymic with congruent affect.  Thought associations were relevant and goal-directed, and thought content was normal and non-delusional.  She did not report hallucinations, and none were elicited.  Speech was normal in rate and volume and was appropriate.  Psychomotor activity was within normal limits.  The examiner indicated that the Veteran's symptoms of depression and anxiety reflected concern about financial difficulties, and an adjustment reaction to learning that the recent cervical fusion surgery will not permanently relieve her cervical pain, developing headaches since the surgery, and learning that she should be careful so as not to reinjure the cervical spine surgery site.  The examiner indicated that while she continued to experience low back pain, her worry, concern, and depressive symptoms seemed to predominantly follow from her ongoing pain, headaches and caution related to the cervical repair.  Prior to the surgery, she tried not to limit her actions/behavior as a way to fight back against the pain and maintain a normal life.  The examiner indicated that it is common to experience fluctuations in mood and affect when faced with accepting or adjusting to losses in physical health and functioning, self-image, or life plans.  

A February 2012 VA psychiatry outpatient note reflects that the Veteran had been referred for depression and anxiety.  She said her back pain had worsened and was exacerbating her depression.  She denied suicidality and homicidality.  On examination, she was neatly groomed and dressed, was friendly, calm and cooperative, with no tremors or ataxia, good eye contact, and speech was normal.  She described her mood as "fair."  There was a full range in affect, there were no obsessions, paranoia or delusions, thought process was linear and goal-directed, there were no hallucinations, memory and concentration were intact, and insight and judgment were good.  The Axis I diagnosis was mood disorder due to chronic back pain, and panic disorder without agoraphobia.  The GAF was 60.  The physician increased her dosage for Sertraline for depression/anxiety, and continued the current dosage of Buspirone for anxiety.

In September 2012, the Veteran reported that she recently lost her job due to having to deal with chronic pain, and her mood was "crappy" as a result.  The diagnosis was mood disorder due to chronic back pain, and panic disorder without agoraphobia.  The GAF was 60.

A March 2013 VA psychiatric note reflects that the Veteran reported that she was recently fired from her job as a paralegal due to missing work after a hysterectomy.  She complained of significant depression due to financial problems and because of her attempts to obtain service connection.  She also reported a history of MST.  The diagnostic impression was major depressive disorder versus mood disorder due to medical condition.  It was noted that she had financial problems and was unemployed.  The GAF was 55.

An April 2013 VA treatment note reflects that the Veteran complained of depression because of pain.  She was diagnosed with mood disorder due to chronic back pain, and panic disorder without agoraphobia.  The GAF was 50.  Primary care notes reflect that she was seen for chronic neck and back pain and had insomnia.

A December 2013 VA psychology note reflects that the Veteran was alert and  oriented, with appropriate dress and grooming, and normal kinetics.  Her mood was mildly depressed and anxious, and her affect was consistent with this.  Speech was logical and goal directed, with normal rate and rhythm.  There was no current suicidal or homicidal ideation, and no delusions or hallucinations.  The diagnoses were depression NOS, anxiety NOS, and chronic pain.  Her occupational functional impairment was described as moderate.

A March 2014 psychology note reflects that the Veteran reported that she was getting better sleep, and said she had been resting during the day, which was helpful.  On examination, she was alert and oriented with appropriate dress and grooming.  She had normal kinetics, her mood was irritable and depressed, and affect was flat.  Speech was logical and goal-directed, with normal rate and rhythm.  There were no current suicidal or homicidal ideations, or delusions or hallucinations.  The diagnoses were depression NOS, anxiety NOS, and chronic pain.

In June 2014, her depression was noted to be mild.  On mental status examination, she was alert and oriented times three, neatly groomed, neatly dressed, friendly, calm, cooperative, with no tremors or ataxia.  Eye contact was good, speech had  normal rate, volume and articulation, and was non-pressured.  Her mood was described as "not good," and she had a full range in affect.  She denied acute suicidality and homicidality.  There were no obsessions, paranoia, or delusions. Her thought process was linear and goal-directed.  She had no hallucinations, and memory was intact in all 3 domains.  Concentration was intact, and insight and judgment were good.  The diagnosis was mood disorder due to chronic back pain, and panic disorder.  She was continued on Venlafaxine, which the Veteran stated was helpful.

On VA PTSD compensation examination on December 4, 2014, the examiner diagnosed PTSD based on MST in service, and adjustment disorder, persistent, with mixed anxiety and depression.  The examiner opined that her PTSD symptoms caused a moderate level of functional impairment, and that a review of available records and information from clinical interview with the veteran indicated continued adjustment level depression and anxiety related to the chronic pain she experienced in her back.  This was related to the sum total of pain in her neck, mid, and low back regions.  She had consistently complained of mid and low back pain to her treating professionals.  Although some level of psychological distress is related to her neck pain, there is no reliable way to parse out the exact amount of depression/anxiety related to the mid and low back versus the neck only without resorting to mere speculation.  The examiner opined that it was more likely than not (greater than 50 percent likelihood) that the Veteran's current adjustment disorder with mixed anxiety and depression was proximately due to her service-connected disc disease or the lumbar and dorsal spine with radiculopathy.   The examiner indicated that it was possible to differentiate what symptoms are attributable to each diagnosis, but there was significant overlap of the adjustment disorder and PTSD symptoms, and it was not possible to reliably separate the impact of each disorder on social and occupational functioning without resorting to mere speculation.  Symptoms of PTSD included trauma-related nightmares 2-3 times per week, disrupted sleep, hypervigilance, suspiciousness, intrusive daytime memories, panic attacks when triggered by memories/situations resembling the assault, avoidance of thoughts/situations, anger/irritability, impaired focus and concentration, social detachment, and symptoms of depression included sadness, worthlessness, helplessness, hopelessness, apathy, impaired initiation, passive suicidal thoughts, and guilt.  Symptoms of anxiety included nervousness, internal agitation, and racing thoughts.  The examiner stated that all of these symptoms co-occur in both adjustment disorder with mixed anxiety and depression and in PTSD and cannot be reliably separated without resorting to mere speculation.   The examiner indicated that all of the Veteran's mental diagnoses produced occupational and social impairment with reduced reliability and productivity.

The Veteran reported that she had three children (two of whom are adults), and had been married to her second husband for 20 years they did not get along well. She said she had good relationships with her father and one sister, but not her other sister, who was an active alcoholic.  She said she only had one friend who was 100 percent disabled for PTSD through the military, and they bonded over their shared military experiences.  The Veteran reported that when she worked, she had people she talked to but had no friends.  The Veteran stated that was home alone during the day.  Previously, she worked on base at the recreation center as a part-time recreational aide.  In 2001 she worked for a law office full-time and went to school part-time.  She was only with them for 9 months until she quit because she was having difficulty getting along with her co-workers and it became very uncomfortable there.  In October 2002, she went to another law firm.  She had neck surgery in 2010, and was reportedly fired in 2012 after 10 years because she was unable to keep up with the workload.  She missed work because on some days she could not get out of bed because of pain and depression.  She stated that the job was difficult because it was a family law practice and she had to deal with many of the domestic cases, which often triggered anxiety and depression for her.  She had not worked since then, and went on Social Security Disability in September 2013 for back and neck disabilities.  The examiner indicated that these symptoms were present:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood.  

On examination, the Veteran presented to the examination on time accompanied by her daughter.  Grooming and hygiene were appropriate, gait was intact and unassisted, she was alert and oriented and was friendly and cooperative with the examination.  Eye contact was good, rate of speech was normal and non-pressured. Rhythm and prosody were intact.  Content was logical, organized, and goal-directed.  Her mood was depressed, and affect was appropriate to mood and mildly restricted.  Attention, concentration, and short and long term memory recall were intact during the interview.  Fund of knowledge was intact.  No delusional material or evidence of hallucinations was elicited.  She denied active suicidal ideation, plan, or intent.  Insight and judgment were adequate.  Overall, mental status was stable and adequate.

At the Veteran's July 2015 hearing, her representative contended that a 50 percent rating was warranted for PTSD based on the recent December 2014 VA examination, and that the examination showed depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbance of motivation and mood and also resulting in reduced reliability and productivity.   She also asserted that the Veteran's GAF scores ranged from 50 to 60, which showed a significant impact of the PTSD.

Based on this collective body of evidence, the Board finds that during the period prior to December 4, 2014, the Veteran's service-connected acquired psychiatric disorder was no more than 30 percent disabling.   The Board notes that on VA examination in March 2011, the examiner found no current Axis I psychiatric disorder, and indicated that he did not perceive any symptoms of depression or anxiety.  The current GAF was 75.  The Veteran reported that she had been taking psychiatric medication for several years and it had been working well, and she was working as a paralegal, a job which she had held for several years.  She had been married for many years, and enjoyed many activities with good friends and their and her children.

On VA examination in November 2011, the examiner diagnosed adjustment disorder with mixed anxiety and mood, and did not diagnose any other current psychiatric disorder.  The GAF was 65.  The examiner opined that although a mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.   The Veteran reported that she was working 20 hours per week, continued to enjoy activities with her children and husband, and reported good ongoing relationships with them.  The examiner indicated that she had symptoms of depressed mood and anxiety due to her current psychiatric disorder.

Subsequent treatment records show complaints of depression, anxiety, and sleep impairment related to chronic pain.  The Board finds that prior to December 4, 2014, the Veteran's acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression was primarily manifested by symptoms of depression, anxiety, and sleep impairment.  The evidence of record for this time period is indicative occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

During the period from December 4, 2014, considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a higher 50 percent initial rating is warranted for the service-connected acquired psychiatric disorder.   During this portion of the rating period, the Veteran's acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression causes occupational and social impairment with reduced reliability and productivity due to symptoms such as a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood.  The Board finds that the Veteran's acquired psychiatric disorder for this period more nearly approximates the criteria contemplated by the next higher 50 percent rating.   

Consideration also has been given to assigning an even higher disability rating throughout the rating period on appeal.  However, there is no indication from the evidence of record that the Veteran experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board sees that she has been able to maintain relationships with her husband, children, friends, and some relatives.  Additionally, the evidence does not show that she has difficulties in judgment, thinking, or impulse control.  She does not exhibit obsessional rituals interfering with routine activities, and her speech is normal.  She is able to maintain personal hygiene, and has not been shown to have hallucinations, delusions, or suicidal or homicidal ideation.  Therefore, she did not experience the type of social and occupational impairment commensurate with an even higher 70 or 100 percent rating during this period.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411, 9435, 9440.

Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating for this disability, the Board also has considered whether she is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether she is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon her level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned staged schedular ratings.  Throughout the periods on appeal, the Veteran's complaints regarding her acquired psychiatric disorder have been depression, anxiety, and chronic sleep impairment, which are all contemplated by the regular schedular rating criteria.  Consequently, she does not have an exceptional or unusual disability picture.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  

In conclusion, since the Rating Schedule adequately addresses the symptoms and consequent impairment from her acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression, referral for extraschedular evaluation is unwarranted. 


ORDER

Prior to December 4, 2014, a higher rating in excess of 30 percent for service-connected acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression is denied.

From December 4, 2014, a higher 50 percent rating for service-connected acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression is granted, subject to the regulations governing monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for a higher initial rating for service-connected cervical fusion, and for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Cervical Spine Disability

Medical records reflect that on December 28, 2010, a private physician, S.C.D., MD, performed cervical spine surgery on the Veteran.  She underwent anterior cervical discectomy at C5-6, anterior cervical fusion at C5-6, anterior instrumentation at C5-6, and anterior structural cage placement.

Service connection has been established for cervical fusion, rated 100 percent disabling from December 29, 2010, and 10 percent disabling from April 1, 2011.  

In a February 2015 notice of disagreement, the Veteran's representative contended that a 30 percent rating should be assigned for the cervical spine disability as she had 0 degrees of range of motion of the cervical spine.  Alternatively, she contended that the examination report should have been returned for further clarification, citing 38 C.F.R. § 4.2.

At the Veteran's July 2015 hearing, the Veteran's representative contended that the Veteran had no range of motion in her neck due to her cervical fusion at her June 2014 VA examination, and that a rating higher than 10 percent was warranted.

A review of the report of the June 2014 VA cervical spine compensation examination reflects that although the Veteran was able to perform initial range of motion testing, she refused to perform repetitive use testing due to anticipated pain.  The examiner then stated that the Veteran did not have additional limitation of motion of the cervical spine following repetitive-use testing, and that she could not predict loss of range of motion with flare-up without resort to mere speculation, because the Veteran reported constant unchanging neck pain.  The Board finds that additional medical comment is needed.   

Moreover, at her July 2015 hearing, the Veteran testified that her cervical spine disability had worsened since the prior VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment). 

The Board finds that the Veteran must be reexamined to reassess the severity of her service-connected cervical spine disability, with additional medical comment as to the effect of repetitive use on range of motion of the cervical spine.  Additional medical comment is also needed as to the Veteran's hearing testimony to the effect that her neck is unstable.   See 38 C.F.R. § 4.2 (If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

TDIU

The claim for a TDIU is inextricably intertwined with the remanded appeal for a higher rating for the cervical spine disability, and must also be remanded.  The Board also finds that additional medical comment is needed as to the effect of the Veteran's service-connected disabilities on her ability to obtain and maintain employment.

The Veteran asserts that she is unemployable as a result of her service-connected disabilities:  an acquired psychiatric disorder to include PTSD and adjustment disorder with anxiety and depression (30 percent disabling prior to December 4, 2014, and 50 percent disabling from that date), lumbosacral strain with mild disc bulge L2-3 and L3-4 without impingement (including limitation of motion of dorsal spine) (20 percent prior to April 16, 2013, and 40 percent disabling from that date), cervical fusion (10 percent from April 1, 2011), right ovarian cyst (10 percent), left lower extremity neuritis (10 percent prior to April 16, 2013), and scars of the head, face, or neck (0 percent).

Thus, from April 16, 2013, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis, as she has at least one disability that is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.25.

In her December 2013 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran stated that she last worked on a full-time basis in early September 2011, and that she became too disabled to work on December 28, 2010.  She said she worked as a paralegal, and was employed by an attorney from October 2002 to September 2011.  She said she left her last job because of her disability, and her depression, chronic low back strain, and thoracic spine strain prevented her from securing or following any substantially gainful occupation.  This form indicates that the Veteran has an associate of science degree in paralegal studies, and completed two years of college.  She said she had been fired for not being able to keep up with her work and recently received disability benefits from SSA.

In a January 2014 statement, the Veteran's former employer, an attorney, indicated that she worked there from October 2002 to September 2012 as a paralegal.  The employer stated that the reason for the termination of her employment was her inability to perform her job at an acceptable level due to illness and medication.

In a February 2014 VA Form 21-8940, the Veteran said that her lumbar, cervical, thoracic strain/sprain, and depression prevented her from securing or following any substantially gainful occupation.  She said she last worked full-time in September 2012, and became too disabled to work in September 2012.  She said she worked as a paralegal, and was employed by an attorney from October 2002 to September 2012.  

At her July 2015 hearing, the Veteran testified that she was previously a paralegal but had not worked since September 2012.  She said she could not perform sedentary work, as she could not sit for too long or stand for too long, could not carry heavy things, and she had not found anything that she could do that would not cause her pain.  She also testified that she was taking multiple medications, including pain medications, for her service-connected disabilities, which made her drowsy and forgetful, and that she was unable to drive when she had taken her pain medication.  She also testified that she rarely slept due to nightmares, and was frequently tired.  She also reported that she became very nervous.  At the Veteran's July 2015 hearing, the Veteran's representative contended that the Veteran has been unemployable since September 9, 2012 due to her service-connected disabilities.

The Board notes that the Veteran testified that Dr. D. treated her for her cervical spine disability for about six months following her December 2010 surgery, and she had not seen him since.  See hearing transcript at page 10.  She also said he evaluated her for her SSA disability claim.

The file contains an August 2012 letter from the Veteran's private neurosurgeon, S.C.D., MD, who gave his opinion that in-service physical trauma had caused, contributed to and aggravated the totally disabling cervical, thoracic and lumbar back conditions and secondary conditions.  The Board notes that the signature on this letter is markedly different from that shown on his prior letters dated in January 2011, March 2011, and May 2011.  In April 2014, the Veteran submitted a facsimile copy of a March 2012 letter from Dr. D. to VA.  The signature on this letter is very different than that on his 2011 letters, but is similar to the August 2012 letter.  Further, the letter indicates that Dr. D. has attached a copy of his curriculum vitae, a copy of which is not found in the claims file.

In August 2014, the Veteran submitted a photocopy of an unsigned January 2012 letter purportedly written by J.T. "Haun", MD, of Cherokee Health Systems which is on non-letterhead stationery.  The address at the top of the letter includes "...." instead of a street number.  An internet search on this doctor's name and practice reveals a J. "Hahn" in the same practice, but no "Haun," and there are drafting oddities within the letter which suggest that the doctor did not write this letter.  Further, the letter indicates that Dr. H. has enclosed a copy of his curriculum vitae, a copy of which is not found in the claims file.  The Board finds that further clarification is needed regarding the letters from Dr. H. and Dr. D.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary releases, obtain any relevant VA or private medical records dated since March 2015 relating to treatment or evaluation of the service-connected cervical spine disability, and dated since September 2014 regarding her other service-connected disabilities, that are not already on file, and associate them with the claims file.

2.  Forward a copy of Dr. D.'s March 2012 and August 2012 letters to him and ask him to verify that he wrote and/or signed them.

3.  Forward a copy of Dr. H.'s January 2012 letter to him at Cherokee Health Systems and ask him to verify that he wrote and/or signed it.

4.  After obtaining the available records, schedule another VA compensation examination to ascertain the current severity of the Veteran's cervical spine disability.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be made available to and reviewed by the examiner.  Medical records show that in December 2010, the Veteran underwent anterior cervical fusion at C5-6.

(a) The examiner should indicate the ranges of motion of the cervical and thoracolumbar spine, including on repetitive use.  (The Veteran's current service-connected spine disabilities are cervical fusion and lumbosacral strain with mild disc bulge at L2-3 and L3-4 without impingement.)  

(b) On VA examination in June 2014, the Veteran was unable or unwilling to perform repetitive use testing due to pain.  The examiner is asked to review this prior examination report as well as the current examination findings, and comment on the effects of repetitive use on range of motion of the cervical and thoracolumbar spine.

(c) The examiner is asked to comment on the Veteran's testimony (see hearing transcript, page 10) to the effect that her neck is unstable and she has to wear a soft collar to keep her head up.

(d) The examiner is also asked to indicate whether the Veteran has any associated objective neurological manifestations such as radiculopathy due to the cervical spine disability.

(e) The examiner is asked to comment on the combined effects of the Veteran's service-connected cervical and thoracolumbar spine disabilities on her ability to obtain and maintain gainful employment.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on her claims.  See 38 C.F.R. § 3.655.

5.  Then, readjudicate the Veteran's claims for a higher rating for the cervical spine disability, during the period from April 1, 2011, and for a TDIU, based on the entirety of the evidence.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case, and an appropriate period of time for response, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


